DeBRULER, Justice,
concurring.
The element in this case which in my judgment tips the balance in favor of Judge Wright’s conclusion that appellant’s decision to confess was not the unconstitutional product of his illegal detention, was the pending sentence for an unrelated rape conviction. The pendency of the imposition of that eight year sentence at the time of his arrest and subsequent illegal detention, diminishes considerably the coercive character of his day to day experience in confinement. He would have had for example no expectation that he might achieve his freedom by making a convincing exculpato*1171ry statement, for he was then facing eight years in prison. Such first and tentative statements are often the first fruit of coercion. He would have made provision, both psychologically and in arranging his private affairs, for the imminent advent of separation from community. He thus would have been in a state of preparedness when taken into custody. This condition, when considered with those circumstances described in the majority opinion, provides an adequate basis for the conclusion that his choice to confess was self-generated and free of the primary taint of his illegal detention.
I therefore concur in the decision to affirm the judgment.